J-S08020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LOUIS GIANOUKAS                            :
                                               :
                       Appellant               :   No. 1311 MDA 2020


        Appeal from the Judgment of Sentence Entered August 31, 2020,
               in the Court of Common Pleas of Lancaster County,
             Criminal Division at No(s): CP-36-CR-0001049-2020.


BEFORE:      STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY KUNSELMAN, J.:                         FILED APRIL 23, 2021

        Louis Gianoukas appeals from the judgment of sentence imposed after

he pled guilty to various sex offenses he committed upon his stepdaughter.

We vacate Gianoukas’ sentence in part and amend it according to the wishes

of the trial court.

        The pertinent facts and procedural history are as follows: On August

31, 2020, Gianoukas entered an open guilty plea to one count each of

corruption of minors, a third-degree felony, statutory sexual assault, a first-

degree felony, indecent assault, a second-degree misdemeanor, and unlawful

contact with a minor, a first-degree felony. In lieu of a pre-sentence report,

the parties submitted sentencing memoranda, and the trial court immediately

sentenced Gianoukas. The trial court imposed an aggregate 3 to 10 years of
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08020-21



incarceration, consisting of: Count 1, corruption of minors, 1 to 5 years, Count

2, statutory sexual assault, 2 to 5 years, consecutive to Count 1, Count 5,

indecent assault, 1 to 5 years concurrent to Count 1, and Count 7, unlawful

contact with a minor, 2 to 5 years, concurrent to Count 2.

       On September 10, 2020, Gianoukas filed a post-sentence motion in

which he challenged the discretionary aspects of his sentence, and asserted

that the 1 to 5-year sentence imposed for Count 5 was illegal because the

maximum sentence for a second-degree misdemeanor is two years. See 18

Pa.C.S.A. § 1104(2). The trial court denied the motion the same day, and

Gianoukas filed this timely appeal. Both Gianoukas and the trial court have

complied with Pa.R.A.P. 1925.

       On appeal, Gianoukas reiterates his claim that his sentence for Count 5

is illegal because it exceeds the lawful maximum. In response to Gianoukas’

Rule 1925(b) statement, the Commonwealth concedes that the sentence is

illegal.   In lieu of a Rule 1925(a) opinion, the trial court agreed with the

parties, and stated that the sentence for Count 5 “should be amended to 1 to

2 years of incarceration.

       Our review of the record supports the trial court’s recommendation.

Therefore, we vacate the sentence of 1 to 5 years of incarceration on Count 5

and amend the sentence on that count to provide 1 to 2 years of incarceration,

concurrent to Count 1. In doing so, we note that the trial court’s aggregate

sentence of 3 to 10 years of incarceration remains unchanged.




                                     -2-
J-S08020-21



      Judgment of sentence vacated in part and amended as requested by the

trial court. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/23/2021




                                      -3-